Citation Nr: 0201109	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for ankylosing spondylitis, 
pelvic arthritis.  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran is a graduate of the United States Naval Academy 
(June 1971 to June 1975) and served in the United States 
Marine Corps from June 1975 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted service connection for 
schizophrenia, assigning the disability a 10 percent rating, 
and denied him entitlement to service connection for 
ankylosing spondylitis, pelvic arthritis.  

During the pendency of the appeal, the RO, in a September 
2000 rating decision, granted the veteran a 100 percent 
rating for schizophrenia, effective from March 1998, the date 
of receipt of his claim for benefits; denied him entitlement 
to special monthly compensation because of the need for aid 
and attendance or being housebound; and awarded him basic 
eligibility to Dependents' Educational Assistance, effective 
from March 1998.  The award of a 100 percent schedular rating 
for schizophrenia and basic eligibility to Dependents' 
Educational Assistance consists of a full award of benefits 
on those issues.  See Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  The veteran was notified of both the September 2000 
decision and his appellate rights in an October 2000 letter.  
He did not appeal the denial of special monthly compensation 
because of the need for aid and attendance or being 
housebound.  

In October 2001, the RO continued the denial of service 
connection for ankylosing spondylitis, pelvic arthritis.  The 
veteran pursued his appeal on that issue, which is the only 
issue currently before the Board.  The Board also notes that 
the veteran filed a claim for entitlement to service 
connection for epilepsy in January 1999 and again in February 
2000.  That claim has not been developed and is being 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Ankylosing spondylitis, pelvic arthritis, was first shown 
many years after the veteran was separated from active duty 
service and there is no persuasive medical opinion, based on 
examination of the veteran and review of the record, of an 
etiological relationship between the veteran's currently 
diagnosed ankylosing spondylitis, pelvic arthritis, and his 
active service.  

CONCLUSION OF LAW

Ankylosing spondylitis, pelvic arthritis, was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.309 (2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the March 2000 Statement 
of the Case, the October 2000 Supplemental Statement of the 
Case (SSOC), and the October 2001 SSOC, provided to the 
veteran, specifically satisfy the requirement at § 5103 of 
the new statute in that it clearly notifies the veteran of 
the evidence necessary to substantiate his claim.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review, VA examinations were provided, and 
private medical records were obtained, translated, and 
associated with the claims folder.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  The Board 
further notes that the RO, in an April 2001 letter, informed 
the veteran of the Veterans Claims Assistance Act of 2000 and 
the veteran was given an opportunity to submit additional 
evidence and information in support of the claim.  

Factual Background

The veteran's service medical records show that he was seen 
in June 1977 for complaints of backaches of two months 
duration.  In August 1977, he gave a medical history of 
recurrent back pain.  On examination, his spine and 
musculoskeletal areas were normal.  There are no subsequent 
complaints or history of back or pelvis pain in the service 
medical records.  No where in these records is there any 
indication that the veteran sustained a back or pelvis 
injury.  In January 1980, he was hospitalized for depressive 
reaction, with a diagnosis of undifferentiated schizophrenia 
at the time of hospital discharge.  While hospitalized, 
physical examination results were all within normal limits.  
Military physical evaluation board recommended the veteran be 
discharged from active duty due to schizophrenia and that he 
be placed on the temporary disability retired list.  
Following physical and psychiatric examination in April 1983, 
which noted that his spine and musculoskeletal areas were 
normal, he was removed from the temporary disability retired 
list and transferred to the retired list due to schizophrenic 
disorder and personality traits.  

A private hospital radiologist in a medical statement dated 
in April 1991 notes that x-ray findings revealed that 
vertebral syndesmophytosis developed on the level of the 
veteran's lumbar spine and bilateral sacroiliitis developed 
with respect to rheumatismal pelvi-spondylitis or ankylosing 
spondylarthritis.  

A September 1996 private medical report, from the Department 
of Physical Medicine and Functional Rehabilitation, notes 
that the veteran had been known to have Bechterew's disease 
since about 20 years of age.  The disease was manifested by 
lumbago, which appeared during his military service.  
Subsequently, there was sciatic nerve pain and, since the 
middle of the 1980's, the patient had experienced progressive 
rounding of the spine.  It was only at the beginning of the 
1990's that a diagnosis of serum negative spondylo-
arthropathy could be certified by a combination of clinical 
signs, by radiological sacroiliac attack and the presence of 
HLA-B27.  

The veteran's private physician, in a medical statement dated 
in February 1998, related that he had been treating the 
veteran since November 1997 for rheumatoid pelvic spondylitis 
(Bechterew's disease), which had been present for at least 20 
years.  

A September 1999 report of the veteran's fee basis VA 
examination noted Bechterew's disease.  The report of the 
veteran's October 1999 VA fee basis examination conducted by 
his private treating physician related a history of the 
veteran's back condition.  From 1989 to 1991, the veteran had 
consulted an internal medicine specialist for dorsal 
lumbalgia.  X-rays taken of the lumbar spine, pelvis, and 
sacroiliac in April 1991 had revealed the evolvement of 
bilateral sacroiliitis, together with ankylosing 
spondylarthritis.  In February 1994, a specialist had 
examined the veteran at the request of the veteran's treating 
physician, and diagnosed Bechterew's disease.  The balance of 
the medical history statement pertained to the veteran's 
treatment for his psychosis.  On examination, massive axial 
ankylosing spondylitis at the dorsal lumbar spine was 
diagnosed.  

The veteran's private treating physician, in a medical 
statement of May 2001, related that he had treated the 
veteran from October 1989 to May 1991 for pelvic-spondylitis 
on ankylosing spondylarthritis with chronic dorso-lumbalgais. 
Accompanying the medical statement was the April 1991 report 
of x-rays taken of the veteran's cervicodorsolumbar spine-
pelvis and sacroiliac joints.  The x-rays revealed vertebral 
syndesmophytosis, particularly developed on the level of the 
lumbar spine and bilateral sacroiliitis developed with 
respect to a rheumatismal pelvi-spondylitis or ankylosing 
spondylarthritis.  

Analysis

Essentially, the veteran contends that his ankylosing spinal-
pelvic arthritis was first manifest in the late 1970's, while 
he was on active duty.  He maintains that the disease is a 
chronic, evolutave disorder to which young men are 
susceptible and which leads to a crippling state.  In spite 
of a late diagnosis, he alleges that he has had the condition 
for over twenty years.  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The veteran is currently diagnosed as having Bechterew's 
disease, rheumatoid spondylitis.  A review of his service 
medical records does not indicate any complaints or 
symptomatology associated with ankylosing spondylitis, pelvis 
arthritis.  He did complain of backaches and gave a history 
of recurrent back pain in mid-1977; however, on examination, 
no spine or other musculoskeletal disorder was seen.  Rather, 
physical examinations consistently noted that his spine and 
musculoskeletal areas were all normal.  Consequently, the 
Board can only conclude that any back aches or back pain 
experienced by the veteran during the summer months of 1977 
were acute and transitory, and had resolved long before the 
veteran was separated from active duty service.  Further, 
there is no record of a back or pelvis injury in service, or 
of ankylosing spondylitis, pelvic arthritis, to a degree of 
10 percent within the year following the veteran's separation 
from active duty.  

It is not until many years after the veteran's separation 
from active duty service (1989 at the earliest, when he began 
being treated for dorsal lumbalgia) that there is any 
indication of a current back/pelvis disorder.  Bilateral 
sacroiliitis, together with ankylosing spondylarthritis, was 
not diagnosed until early 1991.  It was only at the beginning 
of the 1990's that a diagnosis of serum negative spondylo-
arthropathy was certified by a combination of clinical signs, 
by radiological sacroiliac attack and the presence of HLA-
B27.  

The private medical report, dated in September 1996, from the 
Department of Physical Medicine and Functional Rehabilitation 
noted that the veteran was known to have Bechterew's disease 
since about 20 years of age, and that the disease was 
manifested by lumbago, which appeared during the veteran's 
military service.  His private treating physician noted in 
early 1998 that he had seen the veteran since late 1997 for 
rheumatoid pelvi-spondylitis, Bechterew's disease, which had 
been present for at least twenty years.  However, these 
statements were based on information as told by the veteran 
to these physicians and were not based on a review of the 
record.  Further, in offering these medical statements, the 
physicians did not provided the clinical data or other 
rationale to support those opinions; nor was there anything 
otherwise in the record that would give them substance.  See 
Bloom v. West, 12 Vet. App. 185 (1999).  The Board notes 
that, although an examiner can render a current diagnosis 
based on an examination of the veteran, without a thorough 
review of the record, the examiner's opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  See generally Guimond v. 
Brown, 6 Vet. App. 69 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).  The offered medical opinions 
stand by themselves, unsupported and unexplained.  In other 
words, the opinions are purely speculative as to whether the 
veteran's ankylosing spondylitis, pelvic arthritis, is 
related to his active duty service or that the disease was 
manifest to a degree of 10 percent within the year following 
his separation from active duty.  

As such, there is no persuasive medical evidence or medical 
opinion, based on review of the record and examination of the 
veteran, of a nexus or link between the veteran's currently 
diagnosed ankylosing spondylitis, pelvic arthritis, and a 
disease or injury noted in service.  While the veteran may 
well believe that his currently diagnosed ankylosing 
spondylitis, pelvic arthritis, is related to his active duty 
service, the Board would like to emphasize that it is the 
province of trained health care professionals to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or, as in the case at hand, an 
opinion as to the etiology of that disability.  Although the 
veteran has medical training as a nurse, there is no evidence 
in the record that he has special knowledge regarding 
rheumatology to render an opinion on the medical causation of 
his ankylosing spondylitis, pelvic arthritis; hence, his 
contentions in this regard have no probative medical value.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992).  

Given the medical evidence and medical opinions expressed, 
the Board finds that the veteran currently diagnosed 
ankylosing spondylitis, pelvic arthritis, was not incurred in 
or aggravated by his active duty service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).



ORDER

Service connection for ankylosing spondylitis, pelvic 
arthritis, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

